Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 2010, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
*1409Claimant worked as a certified nurse for the employer for approximately five years before being discharged in December 2008. Thereafter, she received an initial determination from the Department of Labor disqualifying her from receiving unemployment insurance benefits because she lost her employment through misconduct. Ultimately, that determination was upheld by the Unemployment Insurance Appeal Board, and claimant now appeals.
We affirm. Whether a claimant has lost employment through disqualifying misconduct is a determination to be made by the Board, and its decision will not be disturbed when supported by substantial evidence (see Matter of Park [Stanford New York, LLC — Commissioner of Labor], 70 AD3d 1097, 1097-1098 [2010]; Matter of Carter [New York City Dept. of Citywide Admin. Servs. — Commissioner of Labor], 65 AD3d 1441, 1441 [2009]). Here, claimant was involved in a workplace altercation with a coworker, after which she was suspended for a day and directed to attend an employee assistance training program. Despite receiving notification that her employment could be terminated for failing to attend, claimant did not attend the training. Given that failing to follow an employer’s reasonable directives has been held to be disqualifying misconduct, the Board’s decision was supported by substantial evidence (see Matter of Atson [Commissioner of Labor], 64 AD3d 1065, 1065 [2009]; Matter of Peterson [Commissioner of Labor], 32 AD3d 610, 610 [2006]; Matter of Quilty [Commissioner of Labor], 268 AD2d 666, 666-667 [2000]).
Spain, J.P., Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.